Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 directed to a coating device non-elected without traverse.  Accordingly, claims 7-9 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 7-9. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chung et al. (US 4 588 538 A) being the closest prior art of references disclose a method of making reinforcing fiber sheet with a coating section. The invention involves a process for preparing thermoplastic impregnated tapes and rovings which employs the steps of gas spreading a carbon fiber tow, feeding the tow into a crosshead die, impregnating the tow with a thermoplastic material to form a tape, withdrawing the tape from the die, and gas cooling, as described hereafter. The process of the instant invention allows the application of high molecular weight, high melting, thermoplastic polymers under controlled conditions without the use of a solvent. However, Chung fails to disclose or provide any motivation of “…wherein width L at the ends of the liquid pool and width W of the sheet-like reinforcing fiber bundle at the outlet of the narrowed section satisfy the relationship of the below-mentioned formula (1): 
L ≤ W + 10 (mm)   (1).
The benefit of doing so would have been to produce a prepreg by impregnating a reinforcing fiber sheet with a matrix resin uniformly. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746